Citation Nr: 1143874	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for hypertension secondary to diabetes.

3.  Entitlement to service connection for heart disease secondary to diabetes.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for insomnia.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1984 to August 1988.  He also served in the Kansas Army National Guard from May 14, 1998 to July 1, 2004, during which he had periods of active and inactive duty for training (ADUTRA and INADUTRA).  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office (RO) in Wichita, Kansas.

In February 2008, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In November 2008 and September 2009, the Board remanded the Veteran's case to the RO for further evidentiary development.



FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that the Veteran's diabetes mellitus had its onset in, or is otherwise related to, his active military service or ADUTRA, nor was his diabetes mellitus manifest to a compensable degree within one year of his discharge from active military service.

2.  The evidence of record preponderates against a finding that the Veteran's hypertension had its onset in, or is otherwise related to, his active military service or ADUTRA, nor was his hypertension manifest to a compensable degree within one year of his discharge from active military service or due to a service-connected disorder.

3.  The evidence of record preponderates against a finding that the Veteran's heart disorder had its onset in, or is otherwise related to, his active military service or ADUTRA or INADUTRA, nor was his heart disorder manifest to a compensable degree within one year of his discharge from active military service or due to a service-connected disorder.

4.  The evidence of record preponderates against a finding that the Veteran's tinnitus had its onset in, or is otherwise related to, any military service period. 

5.  The evidence of record preponderates against a finding that the Veteran's insomnia had its onset in, or is otherwise related to, his active military service or ADUTRA. 

6.  The evidence of record preponderates against a finding that the Veteran's sleep apnea had its onset in, or is otherwise related to, his active military service or ADUTRA. 

7.  The evidence of record preponderates against a finding that the Veteran's depression had its onset in, or is otherwise related to, his active military service or ADUTRA. 

8.  The evidence of record preponderates against a finding that the Veteran's GERD had its onset in, or is otherwise related to, his active military service or ADUTRA. 


CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by active military service or ADUTRA, nor may it be presumed to have been incurred by active military service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Hypertension was not incurred in or aggravated by active military service or ADUTRA, nor may it be presumed to have been incurred by active military service and it is not due to a service-connected disability.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  A heart disorder was not incurred in or aggravated by active military service or ADUTRA or INADUTRA, nor may it be presumed to have been incurred by active military service and it is not due to a service-connected disability.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 1112, 1113, 1137, 5103, 5103A, 5107; (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

4.  Tinnitus was not incurred in or aggravated by active military service or ADUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).

5.  Insomnia was not incurred in or aggravated by active military service or ADUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).

6.  Sleep apnea was not incurred in or aggravated by active military service or ADUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).

7.  Depression was not incurred in or aggravated by active military service or ADUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).

8.  GERD was not incurred in or aggravated by active military service or ADUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In January 2005, March 2005, June 2005, March 2006, December 2008, and May 2011 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

The Veteran was afforded VA examinations in December 2008 and January 2009 in conjunction with his claims, the reports of which are of record.

As noted above, in September 2009, the Board remanded the Veteran's case to the RO for further development that included providing the Veteran with requisite notice of VA's duty to assist him in the development of his claims, obtaining verification of his periods of ADUTRA and INADUTRA and related service treatment records, and obtaining addenda to the 2008 and 2009 VA examinations that included more detailed opinions regarding the etiology of his claimed disorders.  There has been substantial compliance with this remand, as the Veteran was sent a duty to assist letter in May 2011, and dates of his ADUTRA and INADUTRA service were obtained, as well as additional service treatment records.  VA examination addenda were obtained in July and September 2011.

The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. §§ 1131 and 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of certain chronic disorders, including diabetes and cardiovascular renal disease including hypertension, while in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

Further, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ADUTRA, or injury incurred or aggravated while performing INADUTRA, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  See also Brooks v. Brown, 5 Vet. App. 484 (1994)(to the effect that the law permits service connection for persons on inactive duty training only for injuries, not diseases, incurred or aggravated in line of duty).

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

In addition, when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, a stomachache, headache, chest pain, or sleepiness, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

At this time, the Board notes that the Veteran had active military service from February 1984 to August 1988; thus, all potentially relevant theories of entitlement to service connection are applicable during this time period.  However, as to the Veteran's Army National Guard service (from May 1998 to July 2004), to warrant service connection for diabetes, hypertension, a heart disorder, tinnitus, insomnia, sleep apnea, depression, and GERD, the Veteran must show that he became disabled, i.e., that he was diagnosed with the claimed disorder during a period of active duty for training (ADUTRA).  Because each of his claimed disorders is classified as a disease rather than an injury, he cannot be service-connected for any claimed disorder if it was diagnosed during a period of inactive duty for training (INADUTRA), or otherwise.  Additionally, as previously noted, presumptive entitlement does not apply to ADUTRA or INADUTRA.

A. Diabetes

During his February 2008 Board hearing, the Veteran contended that he was discharged from the Kansas Army National Guard due to diabetes (see hearing transcript at page 3).  Therefore, he maintains that service connection is warranted for diabetes.  After carefully considering the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim, and his appeal will be denied.

Service treatment records for the Veteran's period of active duty, from 1984 to 1988, do not reference complaints, diagnosis of, or treatment for, diabetes.

Kansas Army National Guard (National Guard) service treatment records include an April 1998 report of medical history completed upon the Veteran's induction, on which he noted that he took prescribed medication for diabetes.  Records dated during 2003 and 2004 indicate that the Veteran had diabetes.  An April 2004 Physical Evaluation Board (PEB) report shows that, due to diabetes mellitus, type II, the Veteran was found unable to function in an extended hostile field environment that rendered him medically unfit for continued service.  

During his February 2008 Board hearing, the Veteran said that he did not recall when he was diagnosed with diabetes but the diagnosis was rendered by a civilian physician (see hearing transcript at page 4).  He was discharged from the National Guard approximately three years ago, after it learned that it would be mobilized to Iraq and he was unable to participate in the mobilization (Id.).  

In December 2008, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's service and post-service medical records.  It was noted that the Veteran was diagnosed with diabetes in 1991 at age 30.  Upon clinical evaluation, the diagnosis was diabetes mellitus.  The VA examiner opined that the Veteran's diabetes mellitus was not related to his active duty time or service-connected.

In a July 2011 Addendum, the recent VA examiner noted his repeated review of the Veteran's medical records, reflecting active duty from February 1984 to August 1988 and that diabetes was diagnosed in 1991.  The examiner stated that the National Guard service treatment records included entries (regarding diabetes) but no indication that it was incurred while he was on active duty.  It was also noted that the Veteran testified that his National Guard service ended when he was unable to go on active duty mobilization due to his having diabetes.  The VA examiner said that, in view of the fact that the Veteran's diabetes began three years after his separation from active duty, the examiner could not feel the diabetes was caused by or aggravated by his Air Force active duty.  In the VA examiner's opinion, the Veteran's diabetes mellitus was not related to his active duty time or service-connected.

The Board acknowledges the Veteran's contention that service connection should be granted for diabetes.  Although the evidence shows that the Veteran currently has diabetes, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  

On the other hand, the record reflects that his endocrine system was normal on separation from active service in February 1988, and the first post-service report of record of a diabetic disorder is from 1991, nearly 3 years after the Veteran's separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

More significantly, in fact, in December 2008 and July 2011, a VA examiner opined that the Veteran's diabetes was not related to his active military service.  The VA examiner provided a rationale to support that opinion.  The examiner noted that the National Guard service treatment records included entries regarding diabetes but there was no indication that it manifested while the Veteran was on active duty.  It was also noted that the Veteran testified that his National Guard service ended when he was unable to go on active duty mobilization due to his having diabetes.  The VA examiner said that, in view of the fact that the Veteran's diabetes began three years after his separation from active duty, the examiner did not feel the diabetes was caused by or aggravated by his Air Force active duty.  In the VA examiner's opinion, the Veteran's diabetes mellitus was not related to his Air Force active duty time.

As noted above, the Veteran was diagnosed with diabetes in 1991, and records from the National Guard indicate the Veteran entered it in May 1998, nearly 7 years after his self-reported initial diagnosis of diabetes.  The records also contain entries addressing the Veteran's diabetes.  Nonetheless, because the Veteran was not diagnosed with diabetes while he was on active duty or active duty for training, he is not entitled to service connection for his diabetes based upon service in the National Guard.

The preponderance of the objective evidence of record is against the Veteran's claim for service connection for diabetes, and the claim is denied.

B. Hypertension Secondary to Diabetes

The Veteran argues that he has hypertension due to diabetes incurred during his active service.  During his February 2008 Board hearing, the Veteran testified that physicians said that his hypertension disorder was in conjunction with his diabetes (see hearing transcript at page 5).  He believed that the hypertension disorder was part of the diabetes (Id at 6).  Therefore, he maintains that service connection is warranted for hypertension.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the claim, and his appeal will be denied.

Active duty service treatment records are not referable to complaints or diagnosis of, or treatment for, hypertension.  

Post service, an April 21, 1992 private medical record includes the Veteran's diagnosis of hypertension.

The April 1998 National Guard medical history completed on induction indicates that the Veteran took prescribed medication for high blood pressure.  On a report of medical history completed in November 2004 when he was examined for separation, the Veteran reported having high blood pressure.  A summary of defects and diagnoses on the November 2004 National Guard examination report includes hypertension. 

In December 2008, the Veteran underwent VA examination.  According the examination report, the examiner reviewed the Veteran's service and post service medical records.  The Veteran said that he was diagnosed with hypertension in 1991 and had no symtoms associated with the hypertension or with medications that he took.  Upon examination, the impression was hypertension, well-controlled.  In the VA examiner's opinion, the Veteran's hypertension was not related to his active duty Air Force time and was not service-connected.

In a July 2011 Addendum, the recent VA examiner noted his repeated review of the Veteran's medical records and that the Veteran reported that his hypertension began in 1991.  There were no indications that hypertension began while he on active duty.  According to the VA examiner, in view of the fact that the Veteran's hypertension began three years after his separation, the examiner was unable to find that the Veteran's hypertension was caused by or aggravated by his Air Force active duty. 

Although the evidence shows that the Veteran currently has hypertension, no competent medical evidence has been submitted to show that this disability is related to active service or any incident thereof.  Instead, the record reflects that the Veteran's blood pressure was normal on separation from active service in February 1988, and the first post service evidence of record of hypertension is from 1992, more than 4 years after the Veteran's separation from active service.  See Mense v. Derwinski, 1 Vet. App. at 356 (1991); see also Maxson v. Gober, 230 F.3d at 1333.  The positive normal findings on separation from service examination and the length of time between service and the Veteran's post-service diagnosis are factors that weigh against the Veteran's claim.

Moreover, in December 2008 and July 2011 a VA examiner opined that the Veteran's hypertension was not related to active service.  The examiner noted that the Veteran reported that his hypertension began in 1991 and found no indications that hypertension began while he on active duty.  According to the VA examiner, in view of the fact that the Veteran's hypertension began three years after his separation, the examiner was unable to causally connect the Veteran's hypertension to his military service. 

Additionally, the only probative medical opinion of record is that of the VA examiner in December 2008 and July 2011, who concluded that the Veteran's hypertension was not related to active service.  The VA examiner provided a rationale to support that opinion.  In short, no medical opinion or other medical evidence relating the Veteran's hypertension to service, any incident of service has been presented.  

The Board also notes that service connection for hypertension on a secondary basis is not warranted either.  In fact, because service connection for diabetes is not in effect, the Veteran's claim seeking service connection for hypertension fails as a matter of law.  See 38 C.F.R. § 3.310.

Further, the Veteran was diagnosed with hypertension or high blood pressure in approximately 1992 and placed on medication.  Records from the National Guard indicate that the Veteran did not enter the Reserve until May 1998, nearly 6 years later.  Because the Veteran was not diagnosed with hypertension while he was on active duty or active duty for training, he is not entitled to service connection for his hypertension based upon service in the National Guard.

Based on the aforementioned findings, the preponderance of the objective and credible evidence of record is against the Veteran's claim of entitlement to service connection for a hypertensive disorder.  The claim is denied.

C. Heart Disorder Secondary to Diabetes

The Veteran argues that he has a heart disorder due to diabetes incurred during his active service.  During his February 2008 Board hearing, the Veteran testified that physicians said that his heart disorder was in conjunction with his diabetes (see hearing transcript at page 5).  He believed that the heart disorder was part of the diabetes (Id. at 6).  Therefore, he maintains that service connection is warranted.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the claim.

Active duty service medical records are not referable to complaints or diagnosis of, or treatment for, a heart disorder.  

Service treatment records from the National Guard indicate that results of an electrocardiogram (EKG) performed at induction in April 1998 and separation in November 2004 were normal. 

In December 2008, the Veteran underwent a VA examination.  According to the examination report, the examiner reviewed the Veteran's service and post service medical records.  The Veteran reported that he was diagnosed with hypertension in 1991 and had no symptoms other than some shortness of breath or chest tightness when ascending a flight of stairs.  He had no precordial chest pains.  It was noted that results of a cardiac evaluation performed on January 22, 2009 revealed dyspnea on exertion most likely due to LV (left ventricular) diastolic dysfunction due to hypertension, obesity, and obstructive sleep apnea.  It was also noted that 55 percent of patients with obstructive sleep apnea had diastolic dysfunction.  Upon clinical evaluation, it was noted that results of an EKG were normal and results of a chest-x-ray showed no acute cardiopulmonary pathology.  The clinic impression included LV diastolic dysfunction.  In the VA examiner's opinion, any cardiac problem (evidenced by the Veteran) was not related to his active duty Air Force time and was not service-connected.

In a July 2011 Addendum, the recent VA examiner reviewed the Veteran's medical records again, noting his active military service from February 1988 to August 1988 and that hypertension was diagnosed in 1991.  The Veteran associated some shortness of breath with that diagnosis.  He had no other cardiac symtoms.  According to the VA examiner, given that the Veteran's shortness of breath appeared in association with his hypertension, diagnosed in 1991, that began three years after his separation from active duty, the examiner did not feel that the Veteran's heart condition was caused by or aggravated by his Air Force active duty.

The Veteran contends that service connection should be granted for heart disease.  Although the evidence shows that the Veteran currently has LV diastolic dysfunction, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  Rather, the record reflects that his cardiovascular system was normal on separation from active service in February 1988, and the first post service evidence of record of a heart disorder is from 2009, more than 20 years after the Veteran's separation from active service.  See Mense v. Derwinski, 1 Vet. App. at 356 (1991); see also Maxson v. Gober, 230 F.3d at 1333.  These factors weigh against the Veteran's claim.

Moreover, in December 2008 and July 2011, the VA examiner opined that the Veteran's heart condition was not caused by or aggravated by his Air Force active duty.  The examiner reasoned that the Veteran's shortness of breath appeared in association with his hypertension, which was diagnosed in 1991 and as such, began three years after his separation from active duty.  The VA examiner provided a rationale to support that opinion.  Additionally, this medical opinion is the only probative medical opinion of record.  No medical opinion or other medical evidence relating the Veteran's LV diastolic dysfunction, claimed as due to diabetes, to service or any incident of service, has been presented.  

At this time, the Board also points out that because service connection for diabetes or hypertension is not in effect, his claim for service connection for heart disease as due to a diabetic or hypertensive disorder fails as a matter of law.  See 38 C.F.R. § 3.310.

Finally, it is noted that the Veteran was diagnosed with LV diastolic dysfunction in approximately 2009.  Records from the National Guard indicate the Veteran served from May 1998 to July 2004.  Because the Veteran was not diagnosed with LV diastolic dysfunction while he was on active duty or active duty for training, he is not entitled to service connection for a heart disorder based upon service in the National Guard.

The preponderance of the objective and credible evidence of record is against the Veteran's claim of entitlement to service connection for a heart disorder.  The claim is denied.

D. 
Tinnitus

The Veteran argues that his tinnitus began during his active service; thus, service connection is warranted for tinnitus.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the claim.

Service treatment records for the Veteran's period of active duty do not reference any complaints or diagnosis of tinnitus.  

Post service, a January 1989 VA otolaryngology (ear, nose, and throat (ENT)) examination report notes the Veteran's complaint of exposure to noise and left ear blockage, but is not referable to complaints of or a diagnosis of tinnitus.  

On his April 1998 National Guard Report of Medical History induction examination, the Veteran denied having ear trouble and did not report having tinnitus.

During his February 2008 Board hearing, the Veteran testified that during active duty in the Air Force he was a missile launch control officer and was around a big motor with continuous humming noise (see hearing transcript at page 9).  In the National Guard, he said that he worked around a multiple rocket launch system that had 12 missiles in it and was loud when they got off (Id.).  He had intermittent tinnitus, usually just in his left ear (Id. at 11).  The Veteran did not recall when he started having tinnitus but believed it was after service (Id. at 12).  

In January 2009, the Veteran underwent VA audiology examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  It was noted that he served in the Air Force as a Missile Combat Crew Commander/Medic and that military hearing screenings showed normal hearing.  Normal hearing was also shown at his discharge.  The Veteran complained of constant tinnitus since between 1981 and 1984, and reported exposure to military noise from loud motor and humming 24 hours a day and civilian noise as a reserve policeman when he was exposed to shotgun and pistol fire.  He was pharmaceutically treated for high blood pressure since the 1990s.  The Veteran was unsure if he had tinnitus in one ear or both ears.  Upon clinical evaluation, right ear hearing loss was noted.  

Further, the VA examiner reviewed the Veteran's February 2008 Board hearing transcript wherein he reported intermittent tinnitus in the left ear and noted that this statement differed from what he currently reported.  He also testified that he thought the onset of his tinnitus was after service.  According to the VA examiner, due to this report, and the fact that the Veteran's hearing was normal upon discharge, the Veteran's tinnitus was not caused by or a result of military noise exposure.

In a September 2011 Addendum, the VA examiner noted a repeated review of the Veteran's medical records.  It was further noted that the Veteran's hearing was normal, without significant threshold shift throughout 1984 to 1988.  The service treatment records were negative for complaints of tinnitus.  The February 2008 Board hearing transcript included his report of documented intermittent tinnitus in the left ear, that differed from that reported during the January 2009 case history.  The Veteran also testified that he thought the onset of his tinnitus was after service.  Due to that report, and the fact that his hearing was normal, without shift, upon discharge, the Veteran's tinnitus was not caused by or a result of military noise exposure.

The Veteran has contended that service connection should be granted for tinnitus.  Although the evidence shows that the Veteran currently has tinnitus, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  The record reflects that the first post service evidence of record of tinnitus is from 2009, more than 30 years after the Veteran's separation from active service, which is a factor that weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. at 356 (1991); see also Maxson v. Gober, 230 F.3d at 1333.  

The Board also finds it significant that the Veteran did not claim he was seeking service connection for tinnitus at the time he originally claimed service connection for his knee, neck, and back disorders in December 1988.  If he had a chronic disability at that time, it would appear only logical that a claim would be made.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (A veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Moreover, in January 2009 and September 2011, the VA examiner opined that the Veteran's tinnitus was not related to his active military service.  It was noted that his hearing was normal, without significant threshold shift throughout 1984 to 1988 and that his service treatment records were negative for complaints of tinnitus.  The examiner also noted that the February 2008 Board hearing transcript included the Veteran's report of documented intermittent tinnitus in the left ear, that differed from what he reported during the January 2009 case history.  The Veteran also testified that he thought the onset of his tinnitus was after service.  Due to that report, and the fact that his hearing was normal, without shift, upon discharge, the Veteran's tinnitus was not caused by or a result of military noise exposure.  

Additionally, the only probative medical opinion of record is that of the VA examiner in January 2009 and September 2011, who concluded that the Veteran's tinnitus was not due to active military service.  The VA examiner provided a rationale to support that opinion.  In short, no medical opinion or other competent and credible evidence relating the Veteran's tinnitus to service or any incident of service has been presented.  

The Veteran is competent to state that he has had tinnitus problems since service.  In this case, the Veteran did not initially claim that tinnitus problems began in service; rather he stated that his tinnitus began after discharge.  To the extent the Veteran may be suggesting that his tinnitus has been continuously symptomatic since service, this is not consistent with other statements wherein he admits that he does not know of the date of onset.  The Veteran did not report having tinnitus during his April 1998 National Guard induction examination.  Furthermore, any claim of continuity of symptoms is less probative than the active duty separation examination showing his hearing was within normal limits and the negative etiology opinion by the January 2009 VA examiner.  There is no competent evidence of a nexus between tinnitus and service.

The preponderance of the objective and credible evidence of record is against the Veteran's claim for service connection for tinnitus.  The claim is denied.

E. Insomnia

The Veteran argues that his insomnia began during his active service.  He contends that it developed during his military service.  Therefore, he maintains that service connection is warranted for insomnia.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the claim, and his appeal will be denied.

In an October 30, 1985 signed statement, W.H.P., D.C., a private chiropractor, noted the Veteran's complaints of sleeping problems.

Service treatment records dated on December 14, 1987, indicate that the Veteran complained of difficulty sleeping and was given insomnia instructions.  On March 21, 1988, he reported similar complaints.  

Post service, an April 21, 1992 private treatment record includes the Veteran's complaints of sleep problems.

On the April 1998 report of medical history completed when he was examined for induction into the National Guard, the Veteran checked yes to having frequent trouble sleeping.  

According to an October 17, 2000 signed statement from R.L.S., M.D., the Veteran reported having sleep problems.  Narcolepsy was diagnosed.

An October 24, 2000 signed statement from Dr. R.L.S. indicates that the Veteran had a sleep disorder for which medication was just prescribed.

The November 2004 report of medical history indicates that the Veteran said he was diagnosed with sleep apnea and possible narcolepsy.  A summary of defects and diagnoses on the November 2004 examination report includes chronic insomnia and sleep apnea.

A February 2008 signed statement from P.L.R., a service comrade, is to the effect that the Veteran had problems with snoring when he slept.

During his February 2008 Board hearing, the Veteran said that fellow soldiers pointed out that he snored (see hearing transcript at page 12).  He said that he always had problems sleeping after his bad accident, due to back discomfort from his service-connected lumbar disability (Id. at 13).  His private physician prescribed medication to help him sleep (Id. at 14).  He reported that his back pain made it difficult to get a full eight hours sleep (Id. at 24).

In December 2008, the Veteran underwent VA respiratory disease examination.  According to the examination report, the Veteran's service and post service medical records were reviewed.  He reported having symtoms attributable to sleep apnea and was diagnosed in 1993 by a physician in Lawrence, Kansas, and was on CPAP since that time.  He said he had some trouble sleeping through the night but, overall, it seemed like the CPAP did provide good relief of the sleep apnea symtoms.  Upon clinical evaluation, the impression was sleep apnea under good control.  

In this case, an insomnia disorder was not found on separation from active service in February 1988.  Although a November 2004 National Guard examination report notes chronic insomnia, during his December 2008 VA examination, the Veteran reported having some trouble sleeping through the night but, overall, had good relief from his sleep apnea symptoms.  The record fails to show that the Veteran's claimed insomnia is in any way related to service.   

Indeed, the Veteran is competent to state that he has had insomnia problems since service.  To the extent the Veteran may be suggesting that his insomnia has been continuously symptomatic since service, the Board finds that the Veteran's statements are inconsistent with the objective evidence of record.  In this regard the Veteran's statements are not credible.  The Veteran's claim of continuity of symptoms is less probative than the separation examination report, the absence of complaints for a prolonged period, the absence of referring to the disability even when filing prior VA claims, and the negative etiology opinion by the December 2008 VA examiner.  There is no competent evidence of a nexus between insomnia and active service.  There is also no competent evidence of record creating a nexus between the Veteran's disability and any service-connected disability.

Furthermore, with respect to the Veteran's active duty for training, records from the National Guard do not indicate that the Veteran was on active duty for training in 2004.  Because the Veteran was not diagnosed with insomnia while he was on active duty or active duty for training, he is not entitled to service connection for sleep apnea based upon any active duty or active duty for training period.

Accordingly, the preponderance of the objective and credible evidence of record is against the Veteran's claim of entitlement to service connection for insomnia.  The claim is denied.

F. Sleep Apnea

The Veteran argues that his sleep apnea began during service; thus, service connection is warranted.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the claim, and his appeal will be denied.

Active duty service treatment records are not referable to complaints or diagnosis of, or treatment for, sleep apnea.

In the October 30, 1985 signed statement, W.H.P., D.C., a chiropractor, noted the Veteran's complaints of sleeping problems.

The December 14, 1987 service treatment record indicates that the Veteran complained of difficulty sleeping and was given insomnia instructions.  On March 21, 1988, he reported similar complaints.

Post service, the April 21, 1992 private treatment record includes the Veteran's complaints of sleep problems.

On the April 1998 report of medical history completed when he was examined for induction into the National Guard, the Veteran checked yes to having frequent trouble sleeping.  

According to the October 17, 2000 signed statement from R.L.S., M.D., the Veteran reported having sleep problems.  Narcolepsy was diagnosed.

The October 24, 2000 signed statement from Dr. R.L.S. indicates that the Veteran had a sleep disorder for which medication was prescribed.

On the November 2004 report of medical history completed when he was examined for separation from the National Guard, the Veteran reported having sleep apnea and a diagnosis of possible narcolepsy.  A summary of defects and diagnoses on the November 2004 National Guard examination report includes sleep apnea and chronic insomnia.

April 2005 VA medical records show that the Veteran had obstructive sleep apnea for which he used a CPAP.

During his February 2008 Board hearing, the Veteran said that fellow soldiers in the National Guard pointed out that he snored loudly (see hearing transcript at pages 12, 14-15, 24).  He maintained that he was diagnosed with sleep apnea and narcolepsy while in the National Guard (Id. at 15).  

As noted, in December 2008, the Veteran underwent VA respiratory diease examination.  According to the examination report, the Veteran's service and post service medical records were reviewed.  The Veteran reported having symptoms attributable to sleep apnea and was diagnosed in 1993 by a physician in Lawrence, Kansas.  He has used a CPAP since that time.  The Veteran added, he had some trouble sleeping through the night but overall it seems like the CPAP provided good relief of the sleep apnea symtoms.  Upon clinical evaluation, the impression was sleep apnea under good control.  In the VA examiner's opinion, the Veteran's sleep apnea was not related to active duty service or any event of service.

In a July 2011 Addendum, the VA examiner noted his repeated review of the Veteran's service medical records and that sleep apnea was diagnosed in 1993.  According the VA examiner, given that the Veteran's sleep apnea was diagnosed in 1993, that was five years after his separation from active duty, the examiner did not feel that the Veteran's sleep apnea disorder was caused by or aggravated by his period of active Air Force duty.

The Board also notes that although the evidence shows that the Veteran currently has sleep apnea, there is no competent medical evidence of record showing that the Veteran's sleep apnea is related to service or any incident thereof.  Rather, the record reflects that respiratory examination was normal on separation from active service in February 1988, and the first post service evidence of sleep apnea was recorded in 1993, more than 5 years after the Veteran's separation from active service.  See Mense v. Derwinski, 1 Vet. App. at 356 (1991).  The passage of time is considered to be a factor that weighs against the Veteran's claim.

Moreover, in December 2008 and July 2011, the VA examiner opined that the Veteran's sleep apnea was not related to active military service, and noted that sleep apnea was diagnosed in 1993.  According the VA examiner, given that the Veteran's sleep apnea was diagnosed in 1993, which was five years after his separation from active duty, he did not find that the Veteran's sleep apnea disorder was caused by or aggravated by his active Air Force duty.  

Additionally, the only probative medical opinion of record is that of the VA examiner in December 2008 and July 2011, who concluded that the Veteran's sleep apnea was not related to active military service.  The VA examiner provided a rationale to support that opinion.  In short, no medical opinion or other competent and credible evidence relating the Veteran's sleep apnea to service or any incident of service has been presented.  

At this time, the Board acknowledges that the Veteran is competent to state that he has had sleep problems since service.  However, the Boards out that the Veteran initially stated that his sleep problems began after active service or in the National Guard, nearly 10 years after active duty discharge.  Additionally, in spite of the Veteran's assertions, the objective, competent evidence does not support his contentions.  To the extent the Veteran suggests that his sleep apnea has been continuously symptomatic since service, his assertions are inconsistent with other statements wherein he reported that sleep apnea was diagnosed in 1993, nearly 5 years after discharge from active service and 5 years before his entrance into the National Guard.  The Veteran's statements in this regard are not credible.  Furthermore, the Board points out that the Veteran's separation from service examination report positively shows that his respiratory system was within normal limits.  There is no competent lay or medical evidence of a nexus between the Veteran's sleep apnea and service.

Moreover, the evidence does not demonstrate that the Veteran's sleep apnea occurred while he was on active duty for training.  As previously noted, the Veteran's disability was diagnosed in 1993.  Because the Veteran was not diagnosed with sleep apnea while he was on active duty or active duty for training, he is not entitled to service connection in this regard.

The preponderance of the objective and credible evidence of record s against the Veteran's claim for service connection sleep apnea, and the claim is denied.

G. Depression

The Veteran asserts that his depression began during active service.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the claim.

Active duty service treatment records do not reference any complaints of, diagnosis of, or treatment for depression.  The records show that, during September and October 1987, the Veteran was seen by a psychologist in the Mental Hygiene Clinic regarding his participation in a Behavior Modification Weight Reduction program.  A psychiatric disorder was not diagnosed. 

On the Veteran's April 1998 National Guard report of medical history, the Veteran checked no to having depression or excessive worry and a psychiatric disorder was not noted.  On the November 2004 report of medical history the Veteran was examined for separation from the NG.  At that time, he checked yes to having depression or worry and explained that his depression was due to marriage and work problems.  A psychiatric abnormality was not noted but depression was included among the list of the Veteran's defects and diagnoses.
During his February 2008 Board hearing, the Veteran testified that a private physician diagnosed him with a major depressive disorder after he was out of the military for several years (see hearing transcript at page 18).  He had not seen a psychiatrist or psychologist to date.  At the time he was diagnosed, he was having marital problems (Id. at 20).  He currently did not feel as if he was depressed (Id. at 25).  He believed part of his depression stemmed from active duty (Id.).  The Veteran believed his depression was related to an incident in service when a lieutenant colonel who was his commanding officer disliked him and as a result they had a disagreement (Id.).  The Veteran believed that the dispute killed his potential for an Air Force career.

In January 2009, the Veteran underwent a VA mental disorders examination performed by a psychologist.  According to the examination report, the VA examiner reviewed the Veteran's medical records and found no evidence of treatment for emotional problems in service.  It was noted that the Veteran's basic claim was that an in service incident in 1984 led to persistent depression.  The VA examiner said that in various records it was noted that the Veteran was assigned to drive a high ranking officer who apparently berated him for his vehicle choice or something equivalent, and the Veteran felt that, since that incident, he was never successful, and felt the incident prevented him from advancing in rank.  

Further, it was noted that the Veteran's first mental health visit was in May 2008, with Dr. M.B., whom he saw most recently in January 2009.  Dr. M.B. noted that the Veteran was depressed due to the failure to elevate his military ranking.  The Veteran's first psychiatrist visit occurred in October 2008, when he saw Dr. C.V., who was unable to specify a diagnosis but felt that the Veteran had a mood disorder.  The Veteran was last seen by a psychiatrist in December 2008 and treated with prescribed medications.  His symtoms included lower energy, lack of socialization, and problems expressing his feeling.  He admitted to being a junk food addict that, the examiner said, was rather harmful for a person diagnosed with diabetes.  The Veteran took trazodone and had a CPAP machine so he slept better.  He worked as a supervisor for the past five years.

Results of psychological tests performed at the time indicated that the Veteran showed a slight tendency to over emphasize items related to psychopathology.  He showed signs of being moderately to severely anxious, severely depressed, and of severe hopelessness.  He appeared to be a person with difficulty dealing with others and would like to form relationships.  He was often somewhat depressed and would appear to meet the criteria for dysthymic disorder.  The Axis I diagnosis was dysthymia.  

The VA examiner said that the Veteran claimed that he was significantly depressed since a 1984 incident in the Air Force.  According to the VA examiner, the Veteran did not appear to have the symtoms of severe depression but was generally somewhat dysthymic.  The etiology of this mood disorder was as likely as not to be a result of his physical problems as anything else.  The VA examiner said that it was mere speculation to assume that the Veterna's lack of socialization and his tendency toward social isolation, as well as overall dysthymia, were due to a single incident that occurred nearly a quarter of a century ago when he was in the Air Force.

In a September 2011 Addendum, the VA examiner noted repeat review of the Veteran's medical records.  The examiner pointed out that the records revealed that, as of January 2009, the Veteran's mood disorder did not reach the level of a major depressive disorder.  The Veteran was generally dysthymic and currently appeared to be stable on his medication, as of his last psychiatric appointment on July 12, 2011.  

In the VA examiner's opinion, it was unlikely that this dysthymia was related to the Veteran's period of active duty between May 14, 1988 and July 1, 2004.  It was noted that, when interviewed in 2009, the only incident that the Veteran was able to describe occurred in 1984, establishing that this single incident caused an extended period of dysthymia was highly speculative.  There was no evidence in the claims file that this dysphoria was incurred during the 1988-2004 period; the Veteran had some marital and job-related problems according to his November 6, 2004 statement, but this "'depression due to marriage problems, work problems'" would more likely than not be diagnosed by competent professionals as an adjustment disorder rather than a major depressive disorder.

Although the evidence shows that the Veteran currently has dysthymia and that the Veteran contends that his disorder began in service, no competent evidence has been submitted to show that his psychiatric disability is related to service or any incident thereof.  Instead, the record reflects that a psychiatric abnormality was not noted on separation from active service in February 1988, and that the first post service evidence of record of depression is from 2004, more than 15 years after the Veteran's separation from active service.  See Mense v. Derwinski, 1 Vet. App. at 356 (1991).  The Board also finds it significant that the Veteran did not claim he was seeking service connection for depression at the time he originally claimed service connection for his back, neck, and knee disorders in December 1988.  If he had a chronic disability at that time, it would appear that a claim would be made.  See Shaw v. Principi, 3 Vet. App. at 365.

Moreover, in January 2009 and September 2011, the VA examiner opined that the Veteran did not have a depressive disorder, and noted that, as of January 2009, the Veteran's mood disorder did not reach the level of a major depressive disorder.  The Veteran was generally dysthymic and currently appeared to be stable on his medication, as of his last psychiatric appointment on July 12, 2011.  

In any event, in the VA examiner's opinion, it was unlikely that this dysthymia was related to the Veteran's period of active duty between May 14, 1988 and July 1, 2004, and the etiology of this mood disorder was as likely as not to be a result of his physical problems as anything else.  It was noted that, when interviewed in 2009, the only incident that the Veteran was able to describe occurred in 1984, and established that this single incident caused an extended period of dysthymia was highly speculative.  There was no evidence in the claims file that this dysphoria was incurred during the 1988-2004 period; the Veteran had some marital and job-related problems according to his November 6, 2004 statement, but this "'depression due not marriage problems, work problems'" would more likely than not be diagnosed by competent professionals as an adjustment disorder rather than a major depressive disorder.  

Additionally, the only probative medical opinion of record is that of the VA examiner in January 2009 and September 2011, who concluded that the Veteran's dysthymia was not related to active military service.  The VA examiner provided a rationale to support that opinion.  In short, no medical opinion or other persuasive evidence relating the Veteran's depression to service or any incident of service has been presented.  

The Veteran is competent to state that he has had dysthymic problems since service.  In this case, the Veteran did not initially claim that dysthymic problems began in service; rather, he stated that his depression began years after discharge.  To the extent the Veteran may be suggesting that his psychiatric disability has been continuously symptomatic since service, this is not consistent with other statements wherein he admits that he does not know of the date of onset.  In fact, when examined for induction into the National Guard in April 1998, the Veteran specifically denied having depression or excessive worry and, in November 2004, associated his depression with marital and work problems.  Furthermore, any claim of continuity of symptoms is less probative than the active duty separation examination showing that a psychiatric abnormality was not noted and the negative etiology opinion by the January 2009 VA examiner.  There is no competent evidence of a nexus between depression and service or any event of service.

As noted above, because the Veteran was not diagnosed with depression or dysthymia while he was on active duty or active duty for training, he is not entitled to service connection for his depression based upon service in the National Guard.  The preponderance of the objective and credible evidence of record is against the Veteran's claim for service connection for depression and the claim is denied.

H. GERD

The Veteran also argues that he has GERD that was incurred during active duty.  He testified during his February 2008 Board hearing that it started to manifest "years ago" and just as he was getting out of service he started to have problems (see hearing transcript at page 6).  Therefore, he maintains that service connection is warranted for GERD.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the claim.

At the outset, it is noted that active duty service treatment records are not referable to any complaints of, diagnosis of, or treatment for GERD.

Post service, the January 1989 VA ear, nose and throat examination report indicates that the Veteran's orophyarynx showed redness of the arytenoids and posterior pharyngeal wall suggestive of reflux.  The Veteran admitted to dyspepsia and reflux symtoms.

When examined for induction into the National Guard in April 1998, the Veteran denied having frequent indigestion and stomach trouble.  Also, a gastrointestinal abnormality was not noted on examination.  On the report of medical history completed in November 2004, when he was examined for separation from the National Guard, the Veteran checked yes to having frequent indigestion or heartburn.  He also explained that he had heartburn from spicy food and acid reflux.  The summary of defects and diagnoses on the November 2004 examination report includes GERD.

During his February 2008 Board hearing, the Veteran said that he did not seek medical treatment when he first developed GERD.  He underwent a work-up at the VA medical facility in Topeka, Kansas, approximately one year after he was released from active duty in the Air Force (see hearing transcript at pages 6-7).  He believed that GERD was diagnosed, but no medication was prescribed for it at that time.  (Id. at 7).  The Veteran said he currently received no medical treatment for his GERD but took Tums as medication (Id. at 8, 23).  He did not seek treatment for GERD in the National Guard or another military facility (Id.).  

In December 2008, the Veteran underwent VA examination for his esophagus and hiatal hernia.  According to the examination report, the examiner reviewed the Veteran's service and post-service medical records.  The Veteran said that he was told he had GERD in 1989.  He saw a physician in Hiawatha, Kansas, but was unable to recall the doctor's name.  The Veteran said that he had an esophagogastroduodenoscopy (EGD) in 2005 for this problem and it was reported as negative.  He denied a history of hospitalizations or surgeries related to his problem, or a history of esophageal trauma.  He said he also underwent a colonoscopy in 2005 when he had his EGD that was reported as bleeding secondary to hemorrhoids.  Upon examination, the impression was GERD that was well controlled with medication.  The VA examiner opined that GERD was not associated with the Veteran's active duty service nor was it in any way related to service.

In a July 2011 Addendum, the VA examiner noted review of the Veteran's medical records.  The examiner also noted that the Veteran said that he had GERD in 1989, although results of an EGD performed in 2005 were reported as negative.  The VA examiner said that in view of the Veteran's statement that "he was told he had GERD in 1989" with no memory of any symtoms that were related to GERD and the inability to support the doctor who told him he had GERD, he did not find that the Veteran had GERD in 1989.  The examiner also noted that results of the EGD in 2005 were reported as negative.  The VA examiner also said that assuming GERD began at that time, this was beyond the Veteran's separation from active duty.  The Veteran's GERD was not caused by or aggravated by his military service.

It is also noted that although the evidence shows that the Veteran apparently has GERD, no competent medical evidence has been submitted to show that his GERD is related to service or any incident thereof.  The record reflects that a gastrointestinal disorder was not noted on separation from active service in February 1988.  Rather, the first post service report of record of GERD is from 1989, more than one year after the Veteran's separation from active service.  The Board also notes that the VA examiner did not find that the Veteran had GERD in 1989.  See Mense v. Derwinski, 1 Vet. App. at 356 (1991).  This evidence factors against the Veteran's claim.

In addition to the aforementioned, the Board finds it significant that the Veteran did not claim he was seeking service connection for GERD at the time he originally claimed service connection for his neck, back, and knee disorders in December 1988 (or even in 1989).  If he had a chronic disability at that time, it would appear only logical that a claim would be made.  See Shaw v. Principi, 3 Vet. App. at 365.  

Moreover, as previously alluded to, in December 2008 and July 2011, the VA examiner opined that the Veteran did not have GERD related to active military service and noted that the Veteran said that he had GERD in 1989 but results of an EGD performed in 2005 were reported as negative.  In view of the Veteran's statement that "he was told he had GERD in 1989" with no memory of any symtoms that were related to GERD, and unable to support the doctor who told him he had GERD, the VA examiner did not feel that the Veteran had GERD in 1989.  It was also noted that results of the EGD in 2005 were reported as negative.  The VA examiner added that assuming GERD began at that time, this was beyond the Veteran's separation from active duty and his GERD was not caused by or aggravated by his Active duty in the Air Force.  

In this case, the only probative medical opinion of record is that of the VA examiner in December 2008 and July 2011, who concluded that the Veteran's GERD was not related to active military service.  The VA examiner provided a rationale to support that opinion.  There is no medical opinion or other medical evidence relating the Veteran's GERD to service or any incident of service has been presented.  

The Veteran is competent to state that he has had GERD problems since service.  In this case, the Veteran did not initially claim that GERD problems began in service; rather he stated that his GERD began shortly after discharge.  To the extent the Veteran may be suggesting that his disability has been continuously symptomatic since service, this is not consistent with other statements wherein he admits that he did not know of the date of onset.  In fact, when examined for induction into the National Guard in April 1998, the Veteran specifically denied having frequent indigestion.  Furthermore, any claim of continuity of symptoms is less probative than the active duty separation examination showing that a gastrointestinal abnormality was not noted and the negative etiology opinion by the December 2008 VA examiner.  

As noted above, the Veteran was diagnosed with GERD reportedly in 1989.  Records from the National Guard indicate the Veteran served from May 1998 to July 2004.  Because the Veteran was not diagnosed with GERD while he was on active duty or active duty for training, he is not entitled to service connection for his depression based upon service in the National Guard.

I. All Disabilities

At this time, the Board points out that although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus or varicose veins, he is not competent to provide evidence as to more complex medical questions, such as whether he has underlying chronic gastrointestinal pathology and whether it is related to service.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  The Veteran is capable of claiming that he has gastrointestinal problems, however as a layperson, he is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127(1998).

While the Veteran maintains that he has diabetic, hypertensive, heart, tinnitus, insomnia, sleep apnea, depressive, and GERD disorders related to active service, as lay persons, neither he, nor his relatives or friends, have been shown to be capable of making medical conclusions; thus, their statements regarding diagnosis and causation are not competent.  The Veteran is competent to report what comes to him through his senses, but he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claims for service connection for diabetes, hypertension and heart disease as due to diabetes, tinnitus, insomnia, sleep apnea, depression, and GERD disorders.  His claims are therefore denied.


ORDER

Service connection for diabetes is denied.

Service connection for hypertension secondary to diabetes is denied.

Service connection for heart disease secondary to diabetes is denied.

Service connection for tinnitus is denied.

Service connection for insomnia is denied.

Service connection for sleep apnea is denied.

Service connection for depression is denied.

Service connection for GERD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


